DETAILED ACTION

1.	Claims 15-28 are presented for consideration.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 15, 16, 18, 20-28 are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. [ US Patent Application No 2007/0004463 ], in view of Jacobsen et al. [ US Patent Application No 2011/001699 ].

3.	As per claim 15, Clark discloses the invention as claimed including a real-time communication system for use with a peripheral headset communication device [ i.e. wireless headset system ] [ Figure 1; and paragraph 0020 ], comprising: 
a first computing device [ i.e. processor-based host ] [ 22, Figure 2; and paragraph 0022 ]; 
a peripheral device [ i.e. wireless headset ] [ 44, Figure 2 ]; 
a connection component of the first computing device for connecting the first computing device and the peripheral device [ i.e. headset based communicates with headset and host ] [ 42, Figure 2; and paragraph 0021 ]; 
a software for the peripheral device installed on the first computing device [ i.e. headset integrator application to facilitate the calls using wireless heaset ] [ 28, Figure 2; and paragraphs 0023, and 0025 ]; 
first internet browser installed on the first computing device [ i.e. target application program includes Internet browser application ] [ Abstract; and paragraphs 0027, and 0028 ], the first internet browser being configured for providing content in the form of video, audio, and/or data [ i.e. word, spreadsheet, email ] [ paragraphs 0009, and 0027 ].
Clark does not specifically disclose 
an external computing system in communication with the first internet browser and with the software; and
a user interface of the peripheral device for generating control signals for controlling one or more functionalities in the first internet browser when the first internet browser is providing content, the control signals being transmitted via the connection component from the software installed on the first computing device to the external computing system to the first internet browser installed on the first computing device thereby enabling control of the one or more functionalities in the first internet browser.
Jacobsen discloses 
an external computing system in communication with the first internet browser and with the software [ i.e. servers that provide contents to hosts ] [ Figure 19; and paragraph 0099 ]; and
a user interface of the peripheral device for generating control signals for controlling one or more functionalities in the first internet browser when the first internet browser is providing content [ i.e. remote control microdisplay device that uses hand and head movement and voice commands to control the parameter of a field of view for the microdisplay within a larger virtual display area associated with host application, and zoom in selected area ] [ Figures 3A, 3B, 4A, and 4B; Abstract; and paragraphs 0040-0044, and 0049 ], the control signals being transmitted via the connection component from the software installed on the first computing device to the external computing system to the first internet browser installed on the first computing device thereby enabling control of the one or more functionalities in the first internet browser [ i.e. using hand or head movements and voice commands to navigate web pages using a web browser ] [ Figure 5; and paragraphs 0045, 0046, and 0086 ].
It would have been obvious to a person skill in the art before the effective filing date of the claimed invention was made to combine the teaching of Clark and Jacobsen because the teaching of Jacobsen would enable to provide human/computer interfaces access to application software such as executing on a remote host device [ Jacobsen, paragraph 0003 ].
  
4.	As per claim 16, Clark discloses wherein the first internet browser is configured for providing video communication sessions, audio communication sessions and/or data communication sessions [ paragraphs 0027, and 0028 ].

5.	As per claim 18, Clark discloses wherein the one or more functionalities comprise to accept incoming call, reject incoming call, initiate call, end call, mute microphone, unmute microphone, mute speaker, unmute speaker, adjust speaker volume up, and/or adjust speaker volume down [ i.e. receiving incoming and sending outgoing communication calls ] [ paragraphs 0022, and 0023 ].  

6.	As per claim 20, Clark discloses wherein the peripheral device is a headset or a speakerphone [ wireless headset ] [ 44, Figure 1 ].  

7.	As per claim 21, Clark discloses wherein the user interface is a headset user interface, including buttons on a headset base and/or an inline headset controller and/or buttons on the headset [ i.e. button ] [ paragraphs 0027-0029 ].  

8.	As per claim 22, Jacobsen discloses wherein the user interface is a separate control device, including a remote control; and/or speakerphone user interface, including buttons on the speakerphone; and/or an electronic device, including a tablet or a smart phone [ Figures 2 and 10; and paragraphs 0039, and 0057-0060 ].  
  
9.	As per claim 23, Clark discloses wherein the connection component of the first computing device is a USB port and/or a Bluetooth transceiver for providing wired and/or wireless connection for connecting the first computing device and the peripheral device [ i.e. USB port ] [ 38, 46, Figure 2 ].  

10.	As per claim 24, Clark discloses wherein the connection component is connected to the first internet browser with an audio channel, whereby audio is configured to be directed between the first internet browser and the peripheral device [ i.e. audio or voice ] [ paragraphs 0009, and 0023 ] .  

11.	As per claim 25, Clark discloses wherein the software for the peripheral device installed on the first computing device is a device driver and/or a service, such as a headset driver or speakerphone driver [ i.e. headset integrator application ] [ 28, Figure 2; and paragraphs 0023, and 0025 ].

12.	As per claim 26, Jacobsen discloses wherein the external computing system is a cloud server, and/or a local server [ i.e. servers ] [ Fig. 19; and paragraph 0099 ].  

13.	As per claims 27, and 28, they are rejected for similar reasons as stated above in claim 15.


14.	Claims 17, and 19,  are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. [ US Patent Application No 2007/0004463 ], in view of Jacobsen et al. [ US Patent Application No 2011/001699 ], and further in view of Yoakum [ US Patent Application No 2015/0039760 ]

15.	As per claim 17, Clark in view of Jacobsen does not specifically disclose wherein the first internet browser is configured to provide the communication session with a second internet browser, the second internet browser being installed on a second computing device, where the communication session is via an internet connection.  Yoakum discloses wherein the first internet browser is configured to provide the communication session with a second internet browser, the second internet browser being installed on a second computing device [ i.e. first and second WebRTC clients may each be web browser application ] [ 18, 22, figure 1; and paragraphs 0022, and 0023 ], where the communication session is via an internet connection [ paragraphs 0024, and 0026 ].  It would have been obvious to a person skill in the art before the filing date of the claimed invention to combine the teaching of Clark, Jacobsen and Yoakum because the teaching of Yoakum would enable to provide remotely controlling WebRTC client functionality via WebRTC data channels [ Yoakum, paragraph 0009 ].

16.	As per claim 19, Yoakum discloses wherein the real-time communication is based on the WebRTC standard [ Abstract ].

Response to Arguments

17.	Applicant’s arguments, see Remarks, filed 06/14/2022, with respect to the rejection(s) of claim(s) 15-28 under Clark and Jellinek have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Clark and Jacobsen.

18.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  
Conclusion

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN NGUYEN whose telephone number is (571)272-3971.  The examiner can normally be reached on Monday-Friday 9-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-2727952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN NGUYEN/Primary Examiner, Art Unit 2446